DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 06/25/2022.

Reasons for Allowance

Claims 1, 7, 13 and 19 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 7, 13 and 19 are allowed in view of Applicant's amendment, submitted to the Office on 02/25/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Golitschek Edler von Elbwart et al. (U.S. Pub. 20150245246) disclose dynamic TDD uplink/downlink configuration. Method and techniques for dynamically indicating a TDD re-configuration to the mobile station by encoding the dynamic TDD re-configuration indication into two control format indicator, CFI, values, where each is transmitted in a different subframe within the same radio frame. Golitschek Edler von Elbwart in combination with Kwak et al. (U.S. Pub. 20190349904) which disclose transmission of group common PDCCH (Physical Downlink Control Channel) for NR (New Radio) fails to suggest the claimed limitations in Claims 1, 7, 13 and 19 of the present application, which introduce a novel and non-obvious method, apparatus and system for transmitting and receiving control channel of wireless communication system. Therefore, the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471